Citation Nr: 0926917	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, claimed as patellofemoral syndrome (PFS).

2.  Entitlement to service connection for presbyopia and 
astigmatism, claimed as vision loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right leg varicose veins and venous 
insufficiency, status-post saphenous vein surgery.

4.  Entitlement to an initial compensable evaluation for left 
leg varicose veins and venous insufficiency.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peroneal neuropathy, right leg.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for tension headaches.

7.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION


The Veteran had active service in the Puerto Rico Army 
National Guard (PRANG) from January 2003 to February 2005, 
with service in support of Operation Enduring Freedom from 
May to August 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Board notes that the Veteran submitted VA treatment 
records in May 2008 in support of his initial increased 
rating claims for bilateral venous insufficiency and 
headaches.  The Veteran, however, did not include an agency 
of original jurisdiction (AOJ) waiver which would have 
permitted the Board to review the evidence in the first 
instance, nor was a supplemental statement of the case (SSOC) 
issued following receipt of this evidence.  However, a review 
of the evidence submitted by the Veteran shows that it is 
cumulative and/or duplicative of other information already of 
record.  In this regard, the November 2007 bilateral lower 
extremity venous duplex and January 2008 maxillofacial 
computed tomography (CT) scan on which the Veteran relies 
were used for diagnostic purposes and provided essentially no 
information with respect to the severity of these service-
connected conditions.  Thus, the Board finds that the 
issuance of an SSOC is unnecessary in this case in light of 
the evidence described above.  See generally, 38 C.F.R. § 
19.31 (2008) (detailing the circumstances in which an SSOC is 
to be furnished to the Veteran). 

The issue of entitlement to service connection for a 
bilateral knee disability, diagnosed as PFS, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has an astigmatism, a refractive error of the 
eye, not subject to compensation under applicable VA 
regulations.  There was no superimposed disease or injury in 
service.

2.  The Veteran's bilateral leg venous insufficiency is 
manifested by intermittent edema of the extremity or aching 
and fatigue in the leg with occasional hyperpigmentation 
after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or compression hosiery.  There 
is no evidence of persistent edema incompletely relieved by 
elevation of the extremity, eczema, ulceration, subcutaneous 
induration, or massive board-like edema with constant pain at 
rest. 

3.  The Veteran's right leg peroneal neuropathy is manifested 
by decreased sensation to light touch and pinprick, 
intermittent lower extremity weakness, and an "electrical" 
sensation from mid-thigh to foot.  There is no evidence that 
this condition is described as moderate, moderately severe, 
or severe with marked muscular atrophy, or that it resulted 
in complete paralysis of the nerve.

4.  The Veteran's daily tension headaches are manifested by a 
pulsating sensation and cranial tenderness that worsens with 
movement.  At times, these symptoms require up to two 
continuous days off from work.  There is no evidence that the 
headaches resulted in prostrating attacks occurring on 
average once a month over the last several months or that 
they were productive of severe economic inadaptability.  

5.  The Veteran's lumbar degenerative disc disease is 
manifested by painful limitation of motion, tenderness, 
guarding, muscle spasm, stiffness, and "deformities."  The 
Veteran's range of motion is additionally limited on forward 
flexion, lateral flexion, and lateral rotation by pain and 
lack of endurance during repetitive use or flare-ups.  There 
is no evidence of ankylosis or forward flexion of the 
thoracolumbar spine 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for vision loss are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for right leg varicose veins and venous 
insufficiency, status-post saphenous vein surgery, are not 
met for any period of time covered by this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7121 (2008).

3.  The criteria for an initial evaluation of 10 percent for 
left leg varicose veins and venous insufficiency, but not 
higher, are met for the entire period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code 7121 (2008).
    
4.  The criteria for an initial evaluation in excess of 10 
percent for peroneal neuropathy, right leg, are not met for 
any period of time covered by this appeal.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 
8520 (2008).
5.  The criteria for an initial evaluation in excess of 10 
percent for tension headaches are not met for any period of 
time covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic 
Code 8100 (2008).

6.  The criteria for an initial evaluation of 20 percent for 
lumbar degenerative disc disease, but not higher, are met for 
the entire period of time covered by this appeal.   38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Vision Loss

The Veteran in this case contends that his vision loss is 
related to service.  Service connection may be granted for 
disease or injury incurred in or aggravated by service.  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive errors of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive errors of the eye, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service.  38 C.F.R. §§ 3.303(c), 4.9; See also VAOPGCPREC 
82-90.

When a claim is brought by a Veteran who engaged in combat, 
satisfactory lay or other evidence that a disease or injury 
was incurred in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating occurrence in 
service.  See 38 U.S.C.A. § 1154(b).  

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that while § 1154(b) relaxes the evidentiary burden for 
a combat veteran with respect to evidence of an in-service 
occurrence of an injury, it does not create a statutory 
presumption that a combat veteran's disease or injury is 
automatically service-connected.  Rather, the Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.  The Board also 
notes that 38 U.S.C.A. § 1154(a) provides that considerations 
shall be given to the places, types, and circumstances of the 
Veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
  
Service treatment records (STRs) associated with the claims 
file showed that the Veteran was afforded a clinical 
evaluation and physical examination in January 2003 prior to 
deployment.  The clinical evaluation was normal and no vision 
problems were found at that time.  The Veteran's near and 
distant vision was measured to be 20/30 bilaterally.  

The Veteran sought care at sick call in February 2004 with 
right eye discharge and right-sided face numbness.  The 
impression was conjunctivitis and "? right hemifacial palsy, 
subjectively."  A follow-up treatment note dated that same 
month indicated that the Veteran's conjunctivitis had 
resolved.  The Veteran was subsequently afforded a clinical 
evaluation and physical examination in May 2004.  The 
clinical evaluation was normal and no vision problems were 
found at that time.  The Veteran's near vision was 
correctable to 20/15 bilaterally, while distant vision was 
correctable to 20/20 bilaterally.  

Thereafter, the Veteran underwent a Medical Board Evaluation 
(MEB) in June 2004 and was found physically unfit for further 
service as a result of bilateral venous insufficiency and 
PTSD.  No references to vision problems were contained in the 
MEB report and the Veteran's eyes were described as 
unremarkable.  The Veteran was afforded a VA eye examination 
in September 2004 after reporting headaches and blurred 
vision.  The impression was refractive error, astigmatism.  

The Veteran also underwent a VA Persian Gulf Registry 
examination in March 2005.  He reported loss of vision and 
difficulty reading at that time.  No vision abnormalities 
were noted on physical examination.  Similarly, the Veteran 
also underwent a VA general medical examination (GME) in 
August 2005.  An examination of the Veteran's eyes was 
unremarkable and no diagnosis was rendered at that time.
  
The requirements for service connection for an eye disability 
have been previously set forth.  Pertinent regulations 
provide that refractive errors of the eye are not diseases or 
injuries within the meaning of applicable legislation.  See 
38 C.F.R. 
§§ 3.303(c), 4.9; see also Terry v. Principi, 340 F.3d 1378, 
1384 (Fed. Cir. 2003) (upholding VA's regulation that 
refractive errors do not constitute an injury or disease).

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes). Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for an eye disability in this instance.  The 
Veteran's STRs revealed that he was diagnosed with and 
treated for conjunctivitis and an astigmatism in service.  
However, there is no evidence of record to show that the 
Veteran sustained an eye injury or disease during any period 
of active service.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (finding that there can be no valid claim in 
the absence of proof of a present disability); See also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  
 
The Board is aware that the Veteran has submitted statements 
during the pendency of this claim expressing the opinion that 
his vision loss is related to service.  The Court has in the 
past held that lay testimony is competent regarding features 
or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations 
of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, the Court has also held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms such as 
decreased visual acuity, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of this condition or its relationship to service, if any.

In summary, the Veteran's astigmatism diagnosis represents a 
refractive error of the eye that is not subject to service 
connection.  Accordingly, the Veteran's claim of service 
connection for vision loss must be denied.

II.  Increased Rating Claims 

The Veteran asserts that higher initial disability 
evaluations are warranted in this case.  Disability 
evaluations are determined by the application of the facts 
presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
military service and the residual conditions in civilian 
occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  
Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The Board has considered the propriety of staged ratings, 
however, the evidence in this case does not show a variance 
in the signs and symptoms of the Veteran's service-connected 
disabilities during the claim period such that staged ratings 
are applicable.  See Fenderson, supra.

A.  Bilateral Venous Insufficiency 

The Veteran was originally granted service connection for 
bilateral varicose veins and venous insufficiency in the 
March 2006 rating decision currently on appeal.  The RO 
evaluated the Veteran's right leg venous insufficiency, 
status-post saphenous vein surgery, under 38 C.F.R. § 4.104, 
Diagnostic Code 7121, as 10 percent disabling, effective 
February 4, 2005.  The RO also awarded a separate non-
compensable rating under Diagnostic Code 7121 for the 
Veteran's left leg venous insufficiency, effective February 
4, 2005.
Under Diagnostic Code 7121, a non-compensable evaluation is 
assigned for asymptomatic palpable or visible varicose veins.  
A 10 percent evaluation is assigned for intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is assigned for persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is assigned for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation is assigned for massive board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7121. 

STRs associated with the claims file revealed that the 
Veteran was afforded a clinical evaluation and physical 
examination in January 2003 prior to deployment.  No 
cardiovascular abnormalities were found at that time. 

The Veteran reported to sick call in July 2003 with 
subjective complaints of a lump or bruise on the medial 
aspect of the right leg proximal to his knee.  The Veteran 
stated that he spent a prolonged period of time in a 
squatting position the previous day when his unit was 
attacked.  The Veteran was unsuccessfully treated for a 
period of time with non-steroidal and anti-inflammatory 
drugs.  Approximately one week later, the Veteran observed 
blood in his urine.  He was subsequently transferred to Fort 
Gordon and treated for nephrolithiasis with extracorporeal 
shock wave lithotripsy (ESWL).  At that time, it was also 
noted that the Veteran had circulatory problems and venous 
insufficiency bilaterally.  This condition was worse in the 
right leg and the Veteran underwent a surgical procedure in 
August 2003 in which the right leg vein was stripped.

In October 2003, the Veteran had a lower extremity venous 
duplex scan and physiologic evaluation.  The results of this 
procedure were interpreted to show evidence of superficial 
thrombophlebitis in the greater saphenous vein (GSV), right 
calf; severe venous insufficiency in the right superficial 
venous system; and moderate venous insufficiency in the deep 
venous system.  The examiner also found evidence of mild 
dilatation of the left GSV; severe venous insufficiency in 
the left superficial and deep venous systems; and bilateral 
varicose veins.  

The Veteran sought follow-up care in November 2003 after 
reporting continued pain at the operative site.  The 
impression was superficial venous insufficiency.  The 
examiner prescribed the use of support stockings.  

A Statement of Medical Examination and Duty Status dated 
January 2004 found that the Veteran's venous insufficiency 
was incurred in the line of duty.  Thereafter, the Veteran 
underwent a clinical evaluation and physical examination in 
May 2004.  The clinical evaluation was significant for 
"stable" lower extremity varicosities.  

The Veteran underwent a Medical Board Evaluation (MEB) in 
June 2004.  The Veteran reported continued leg pain which was 
exacerbated by prolonged physical activity.  He obtained some 
relief from these symptoms with rest, leg elevation, and 
medication.  Upon physical examination, there was positive 
tenderness to palpation over the right leg distal to the knee 
and mild varicosities in both lower extremities.  The 
examiner described the Veteran's condition as "stable," but 
ultimately found that he was physically unfit for further 
service as a result of bilateral venous insufficiency and 
PTSD.        

The Veteran underwent a VA Persian Gulf Registry examination 
in March 2005.  He reported right leg numbness and swelling 
at that time, as well as right ankle and calf swelling.  Upon 
physical examination, the examiner noted evidence of 
"cramps."  

In August 2005, the Veteran was afforded a VA General Medical 
Examination (GME).  He reported having intermittent swelling 
of the legs, varicose veins, and pain.  The Veteran stated 
that these symptoms were exacerbated by his work, which 
required that he stand for a prolonged period of time.  The 
Veteran indicated that he "needed up to one day out of work 
due to this condition."  A cardiovascular examination 
revealed "adequate" peripheral pulses bilaterally.  No 
evidence of varicose veins or peripheral edema was noted at 
that time.  The impression was bilateral severe venous 
insufficiency, superficial and deep venous systems.  The 
examiner also diagnosed the Veteran as having varicose veins 
and noted that he had superficial thrombophlebitis and 
saphenous vein surgery during service.  

The Veteran presented to a VA medical facility in September 
2005, January 2006, and May 2006, for appointments with his 
primary care provider.  Upon physical examination, the 
Veteran's skin was soft and warm with no evidence of edema or 
lesions.  An examination of the Veteran's extremities 
revealed no clubbing, cyanosis, edema, skin discoloration, 
trauma, ulcers, or calluses.  The January 2006 examiner, 
however, observed the presence of hyperpigmentation "related 
to veins [sic] clusters."

The Veteran was afforded a bilateral lower extremity venous 
duplex at a VA medical facility in November 2007.  No 
evidence of deep vein thrombosis was found in either leg.  
The impression was bilateral lower extremity venous 
insufficiency with reflux and status-post right saphenectomy.

Given the evidence of record, the Board finds that the 
Veteran is entitled to an initial 10 percent evaluation, but 
not higher, for left leg venous insufficiency for the entire 
period of time covered by this appeal.  As noted above, a 10 
percent evaluation is assigned for intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  

The Board notes that the Veteran was prescribed the use of 
support stockings in November 2003 while in service.  In 
August 2005, following discharge from service, the Veteran 
reported having intermittent swelling of the legs, varicose 
veins, and pain.  The Veteran stated that these symptoms were 
exacerbated by his work, which required that he stand for a 
prolonged period of time, and that he occasionally had to 
take a day off from work as a result of these symptoms.  The 
Veteran in this case is capable of observing symptoms such as 
intermittent leg swelling and fatigue.  See Layno and 
Buchanan, supra.  The intermittent nature of these symptoms 
as described by the Veteran also suggests that his symptoms 
are at least in part relieved with rest and/or use of 
medication and support stockings.  Thus, the Veteran is 
entitled to a 10 percent evaluation for left leg venous 
insufficiency, but not higher, for the entire period of time 
covered by this appeal.  

The Veteran is not, however, entitled to an initial 
evaluation in excess of 10 percent for venous insufficiency 
of either leg under Diagnostic Code 7121.  As noted above, a 
20 percent evaluation is assigned for persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  In this 
case, there is no evidence of record to show that the 
Veteran's bilateral venous insufficiency resulted in 
persistent edema at any period of time covered by this 
appeal.  On the contrary, VA examinations conducted in March 
and August 2005 indicated that the Veteran's bilateral edema 
was intermittent while VA primary care examinations conducted 
in September 2005, January 2006, and May 2006 specifically 
found no evidence of lesions, clubbing, cyanosis, edema, skin 
discoloration, trauma, ulcers, or calluses.  

Although the January 2006 VA examiner found evidence of 
hyperpigmentation, such a symptom in the absence of 
persistent edema does not justify a 20 percent rating.  
Likewise, there is no evidence of record to support an 
evaluation in excess of 20 percent for any period of time 
covered by this appeal.  Namely, there is no evidence that 
the Veteran experienced persistent edema, eczema, 
subcutaneous induration, ulceration, or massive board-like 
edema with constant pain at rest to warrant a higher initial 
evaluation for any period of time covered by this appeal. 
   
The Board has also considered the applicability of other 
diagnostic codes contained in 38 C.F.R. § 4.104, but finds 
that the bulk of these code provisions are not applicable.  
The Board notes that Diagnostic Code 7120 (varicose veins) is 
potentially applicable in this case, but varicose veins are 
evaluated using the same criteria outlined in Diagnostic Code 
7121 and described in detail above.   

B.  Peroneal Neuropathy, Right Leg

In the same March 2006 rating decision, the Veteran was 
granted service connection for peroneal neuropathy, right 
leg.  The RO evaluated the Veteran's disability under 38 
C.F.R. § 4.124a, Diagnostic Code 8599-8520 as 10 percent 
disabling, effective February 4, 2005.  The Board notes that 
the Veteran's particular disability is not listed in the 
rating schedule.  However, 38 C.F.R. § 4.27 provides that 
unlisted disabilities can be rated analogously with the first 
two digits selected from that part of the rating schedule 
most closely identifying the part or system of the body 
involved, and the last two digits "99."  See also 38 C.F.R. 
§ 4.20 (outlining principles related to analogous ratings).  
The RO determined that the most closely analogous Diagnostic 
Code was 8520, paralysis of the sciatic nerve.

The introductory note to "Diseases of the Peripheral Nerves" 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.  Moreover, the rating schedule 
provides that neuralgias characterized by dull and 
intermittent pain of a typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Under Diagnostic Code 8520, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the sciatic nerve, 
while a 20 percent evaluation is assigned for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
evaluation is assigned for moderately severe incomplete 
paralysis of the sciatic nerve, while a 60 percent evaluation 
is assigned for severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy.  An 80 percent 
evaluation, the highest schedular evaluation available, is 
assigned for complete paralysis of the sciatic nerve; the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Words such as "moderate" and "severe" are not defined in VA's 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.    

STRs associated with the claims file revealed that the 
Veteran was afforded a clinical evaluation and physical 
examination in January 2003 prior to deployment.  No sensory 
abnormalities or neuropathic symptoms were found at that 
time.
Following the August 2003 in-service surgical procedure in 
which the right leg vein was stripped, the Veteran was 
referred to the peripheral vascular clinic at Walter Reed 
Army Medical Center (WRAMC) for additional care after 
reporting continued leg pain.  In January 2004, the Veteran 
described this pain as "electricity" going down the medial 
aspect of the right leg.  He denied any loss of sensation.  
Upon physical examination, the Veteran's right lower 
extremity was normal.  No varicosities or loss of sensation 
was noted.  The impression was likely saphenous nerve injury 
or irritation, status-post saphenous vein ligation.  

That same month, the Veteran presented to the WRAMC pain 
clinic with subjective complaints of radiating pain down the 
right lower extremity to the ankle.  The Veteran also 
reported numbness in the right calf, but stated that he 
obtained some relief from these symptoms by taking Percocet 
and using compression stockings.  Upon physical examination, 
the examiner noted that the Veteran had normal strength and 
good peripheral pulses bilaterally.  The examiner, however, 
noted that the Veteran had decreased sensation to light touch 
and pinprick.  The impression was probable saphenous nerve 
injury secondary to surgery.  The Veteran subsequently 
underwent a nerve block and was prescribed Neurontin.   
 
A Statement of Medical Examination and Duty Status dated 
January 2004 found that the Veteran's venous insufficiency 
was incurred in the line of duty.  Thereafter, the Veteran 
underwent a clinical evaluation and physical examination in 
May 2004.  No sensory abnormalities or neuropathic symptoms 
were found at that time.  An electromyographic (EMG) study 
administered in August 2004 was interpreted to show right 
common peroneal nerve neuropathy.  No evidence of lumbar 
radiculopathy was found.

The Veteran subsequently underwent a Medical Board Evaluation 
(MEB) in June 2004.  The Veteran reported continued leg pain 
which was exacerbated by prolonged physical activity.  He 
obtained some relief from these symptoms with rest, leg 
elevation, and medication.  A neurological examination was 
unremarkable with normal strength, sensation, and reflexes.  
The examiner described the Veteran's condition as "stable," 
but ultimately found that he was physically unfit for further 
service as a result of bilateral venous insufficiency and 
PTSD.        
The Veteran underwent a VA Persian Gulf Registry examination 
in March 2005.  He reported right leg numbness and swelling 
at that time, as well as right ankle and calf swelling.  Upon 
physical examination, the examiner noted evidence of 
decreased sensation in the right distal leg.  The examiner 
also described the Veteran's right lower extremity weakness 
as "4/5."    

The Veteran also underwent a VA GME in August 2005.  The 
Veteran reported an "electrical" sensation from his mid-
thigh to foot following his in-service vein surgery.  The 
Veteran stated that these symptoms were exacerbated by his 
work, which required that he stand for a prolonged period of 
time.  The Veteran indicated that he "needed up to one day 
out of work due to this condition."  A neurological 
examination showed evidence of decreased sensation in the 
legs bilaterally.  No evidence of lower extremity weakness 
was found.  The impression was peroneal nerve irritability.      

The Veteran presented to a VA medical facility in September 
2005, January 2006, and May 2006, for appointments with his 
primary care provider.  Although the January 2006 examiner 
noted that the Veteran had peripheral vascular disease, none 
of the examiners found evidence of a sensory or neurological 
abnormality upon physical examination.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for right leg peroneal 
neuropathy.  As noted above, a 20 percent evaluation is 
assigned under Diagnostic Code 8520 for moderate incomplete 
paralysis of the sciatic nerve.  In this case, pertinent 
evidence associated with the Veteran's claims file does not 
describe the Veteran's service-connected peroneal neuropathy 
as moderate, moderately severe, or severe with marked 
muscular atrophy.  VA examinations and diagnostic testing 
conducted in August 2004, August and September 2005, and 
January and May 2006 found evidence of decreased sensation to 
light touch and pinprick, but no evidence of lower extremity 
weakness was noted.  

The Veteran also self-reported an "electrical" sensation 
from mid-thigh to foot since the in-service surgery.  The 
Board acknowledges that some evidence of lower extremity 
weakness was noted at the time of the VA Persian Gulf 
Registry examination in March 2005.  These findings and 
complaints, however, correspond only to a mild disability 
rating in light of the other evidence showing essentially 
normal findings with respect to motor and nerve functioning.  
There is also no probative evidence of record indicating that 
the Veteran's symptoms more nearly approximate the criteria 
for a moderate rating, nor is there evidence of record  
showing that the Veteran has complete paralysis of the nerve 
as a result of his service-connected disability.  
Accordingly, the Veteran's claim for an initial rating in 
excess of 10 percent for right leg peroneal neuropathy is 
denied.

The Board has also considered the applicability of other 
diagnostic codes contained in 38 C.F.R. § 4.124a, but finds 
that the bulk of these code provisions are not applicable.  
The Board notes that Diagnostic Code 8521 (external popliteal 
nerve / common peroneal nerve) is potentially applicable in 
this case, but this disability is evaluated using the same 
criteria outlined in Diagnostic Code 8520 for incomplete 
paralysis of the nerve described in detail above.  Although 
the criteria for complete paralysis of the common peroneal 
nerve under Diagnostic Code 8521 differs slightly from the 
criteria contained in Diagnostic Code 8520, neither complete 
paralysis of the sciatic nerve or the common peroneal nerve 
is shown by the evidence of record in this case.   
   
C.  Headaches

The Veteran was originally granted service connection for 
tension headaches in the March 2006 rating decision currently 
on appeal.  The RO evaluated the Veteran's disability as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, effective February 4, 2005.

Diagnostic Code 8100 assigns a non-compensable evaluation for 
migraine headaches with less frequent attacks.  A 10 percent 
evaluation is assigned for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months, while a 30 percent 
evaluation is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation is assigned for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

STRs associated with the claims file revealed that the 
Veteran was afforded a clinical evaluation and physical 
examination in January 2003 prior to deployment.  No 
neurological abnormalities were found at that time.  The 
Board notes that the Veteran was diagnosed with and treated 
for headaches on more than one occasion in service and that 
he was prescribed medications to manage his symptoms.  See 
April, August, and October 2004 treatment notes.  The Veteran 
was also afforded a CT scan of the brain in April 2004, the 
results of which were normal.  

The Veteran underwent a clinical evaluation and physical 
examination in May 2004.  No neurological abnormalities were 
found at that time.  The Veteran also underwent a Medical 
Board Evaluation (MEB) in June 2004.  A neurological 
examination was unremarkable with normal strength, sensation, 
and reflexes.  The examiner described the Veteran's condition 
as "stable," but ultimately found that he was physically 
unfit for further service as a result of bilateral venous 
insufficiency and PTSD.  

The Veteran underwent a VA Persian Gulf Registry examination 
in March 2005.  He reported having daily headaches at the 
time of the examination.  A neurological evaluation was 
normal.      

The Veteran was also afforded a VA GME in August 2005.  He 
stated that he had frequent "whole head" headaches after 
returning from Iraq.  These headaches were characterized by a 
pulsating sensation and cranial tenderness.  The Veteran 
denied photophobia, visual haziness, or problems with noise.  
However, the Veteran reported that his headaches worsened 
with movement and at times required up to two continuous days 
off from work.  Upon physical examination, the examiner found 
no evidence of head, ear, nose, or throat abnormalities.  The 
Veteran's cranial nerves were grossly intact.  The impression 
was tension headaches.  

The Veteran presented to a VA medical facility in September 
2005 for an appointment with his primary care provider.  The 
Veteran reported having daily headaches with noise 
intolerance which got progressively worse throughout the day.  
These headaches, according to the Veteran, were worse when he 
had back pain.  He denied nausea, photophobia, loss of 
consciousness, or dizziness.  No neurological abnormalities 
were noted.  The impression was headaches, related to 
musculoskeletal condition.    

In January 2008, the Veteran sought care at a VA medical 
facility for chronic headaches.  The examiner noted that the 
Veteran's previous brain scan was unremarkable.  A 
maxillofacial CT scan administered at that time revealed 
evidence of mild ethmoidal sinusitis and a small left nasal 
spur.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for headaches for any 
period of time covered by this appeal.  As noted above, a 30 
percent evaluation is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  In this case, 
there is no objective medical evidence showing that the 
Veteran's headaches resulted in prostrating attacks occurring 
on an average once a month over the last several months to 
justify a 30 percent evaluation, or higher, in this case.  

The Board acknowledges that the Veteran self-reported having 
daily headaches which got progressively worse throughout the 
day.  The Veteran also reported that his headaches worsened 
with movement, and at times, required up to two continuous 
days off from work.  See August 2005 VA GME report.  However, 
the evidence of record does not show, nor does the Veteran 
allege, that his headaches resulted in prostrating attacks 
with the requisite amount of frequency to warrant at least a 
30 percent evaluation in this case.  Although the Veteran 
testified that he occasionally missed work as a result of his 
headaches, this fact alone, is insufficient to demonstrate 
severe economic inadaptability necessary to warrant a 50 
percent evaluation for any period of time covered by this 
appeal.  The Board has also considered other diagnostic codes 
pertaining to organic diseases of the nervous system 
contained in 38 C.F.R. § 4.124, but finds that these code 
provisions are not applicable in this instance.

D.  Lumbar Degenerative Disc Disease

The Veteran was originally granted service connection for 
lumbar DDD in the March 2006 rating decision currently on 
appeal.  The RO evaluated the Veteran's low back disability 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, effective February 4, 2005.  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine (General Formula), unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243) (Formula Based on 
Incapacitating Episodes).  See 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2008).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent evaluation is provided for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  A 20 percent evaluation is provided 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned where there is evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by using the General Formula, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  An evaluation of 60 
percent, the maximum schedular rating, requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  An evaluation of 40 percent requires IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent evaluation requires IVDS with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 10 percent 
evaluation requires IVDS with incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  

In addition, several explanatory notes outline additional 
guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of incapacitating episodes 
or under the General Rating Formula for 
Diseases and Injuries of the Spine, 
whichever method results in a higher 
evaluation for that segment.   

Plate V provides a pictorial of the normal range of motion 
for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V 
(2008).  

The Court has also emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

STRs associated with the claims file revealed that the 
Veteran was afforded a clinical evaluation and physical 
examination in January 2003 prior to deployment.  No low back 
or lumbar spine abnormalities were found at that time.  

The Board notes that the Veteran was diagnosed with and 
treated for back pain or right-sided back spasms on more than 
one occasion in service.  See February, April, and May 2004 
treatment records.  An MRI scan of the Veteran's lumbar spine 
conducted in April 2004 showed evidence of degenerative disc 
disease (DJD) at L4-5 and L5-S1 with an associated focal disc 
protrusion at L4-5.  The MRI also showed evidence of a small 
focal central disc protrusion at L5-S1 and an annulus 
fibrosum radial tear at L3-4.  A three-phase bone scan also 
administered in April 2004 was interpreted to show evidence 
of mild arthritic changes in the lower lumbar spine.  

The Veteran underwent a clinical evaluation and physical 
examination in May 2004.  The clinical evaluation was normal 
and no spine abnormalities were noted at that time.  However, 
a notation on the examination report indicated that the 
Veteran had low back pain due to disc disease.  The examiner 
described the Veteran's condition as "stable."

The Veteran underwent a MEB in June 2004.  Upon physical 
examination, the Veteran had full range of motion of the back 
without evidence of tenderness to palpation.  The straight 
leg test was negative.  The examiner described the Veteran's 
condition as "stable," but ultimately found that he was 
physically unfit for further service as a result of bilateral 
venous insufficiency and PTSD.  A Statement of Medical 
Examination and Duty Status dated July 2004 concluded that 
the Veteran's lumbar spine disability was incurred in 
service. 

In August 2004, the Veteran was treated for complaints of low 
back pain.  The examiner reviewed the April 2004 MRI report 
and diagnosed the Veteran as having disc disease and lumbar 
radiculopathy.   

The Veteran sought additional care for low back pain in 
November 2004.  The Veteran reported having radiating pain to 
the right thigh and leg, but denied bowel or bladder 
incontinence.  Upon physical examination, the Veteran had 
full range of motion without evidence of deformity, 
asymmetry, erythema, edema, warmth, trigger points, visible 
masses, or hamstring tightness.  The Veteran's lumbar spine 
was tender to palpation and his reflexes were +2 bilaterally.  
Manual muscle testing was 5/5.  A sensory examination showed 
diffuse loss of sensation in both lower extremities.  A 
follow-up MRI of the Veteran's spine showed degenerative 
changes in the lower lumbar spine.  The examiner prescribed 
Neurontin as well as occupational and physical therapy.           

The Veteran sought VA care in February 2005 for chronic low 
back pain.  The Veteran also described a radiating pain to 
the right leg.  These symptoms, according to the Veteran, 
improved with medication and physical therapy.  Upon physical 
examination, the Veteran had full range of motion without 
evidence of deformity, asymmetry, erythema, edema, warmth, 
trigger points, or visible masses.  The Veteran's lumbar 
paravertebral muscles, spinous process, and right sacroiliac 
joint were tender to palpation.  The straight leg test was 
negative and the Veteran's reflexes were +2 bilaterally.  
Manual muscle testing was 5/5.  A sensory examination showed 
diffuse loss of sensation in both lower extremities, but no 
evidence of lumbar radiculopathy was noted.  The impression 
was chronic low back pain due to DDD, neural foramina 
stenosis, and herniated nucleus pulposis.  The examiner 
increased the Veteran's medications and referred him for 
physical therapy treatment.        

The Veteran also underwent a VA Persian Gulf Registry 
examination in March 2005.  He reported chronic low back pain 
at that time, but denied any genitourinary complaints.  Upon 
physical examination, the Veteran's low back was tender to 
palpation.  No evidence of scoliosis or kyphosis was noted.  
Similarly, no neurological or genitourinary abnormalities 
were found.

The Veteran was afforded a VA Compensation and Pension (C&P) 
spine examination in August 2005.  The Veteran described his 
back pain as a "5" on a scale of one to ten and reported 
burning, radiating pain to the right lower extremity.  The 
Veteran also reported having flare-ups approximately two 
times per week for approximately four hours.  During flare-
ups, the Veteran described his back pain as a "10" on a 
scale of one to ten.  The Veteran's symptoms were exacerbated 
by prolonged sitting, bending, standing, and kneeling, and 
alleviated by use of prescription medications and a 
transcutaneous electrical nerve stimulation (TENS) unit.  He 
also indicated that his back pain limited his ability to 
remain standing for a prolonged period of time and perform 
his duties as a police officer.  The Veteran occasionally 
wore a back brace, but denied using any assistive devices.  

Upon physical examination, the Veteran was noted to have loss 
of lumbar lordosis, bowing of the knees bilaterally, and a 
normal gait.  Range of motion testing on forward flexion of 
the thoracolumbar spine was to 90 degrees, with pain 
beginning in the last ten degrees, while extension was to 30 
degrees.  Lateral flexion was to 30 degrees bilaterally and 
lateral rotation was 45 degrees bilaterally, with pain 
beginning in the last ten degrees.  The examiner further 
noted that the Veteran's range of motion on forward flexion 
was additionally limited to 70 degrees by pain and lack of 
endurance.  Lateral flexion and lateral rotation were 
additionally limited to 20 and 30 degrees respectively as a 
result of pain and lack of endurance as well.  The examiner 
also observed evidence of muscle spasm in the lumbar 
paravertebral muscles as well as tenderness in the sacroiliac 
joint with guarding.  No evidence of ankylosis or IVDS with 
incapacitating episodes was found.  A neurological 
examination showed evidence of decreased sensation in the 
lower extremities bilaterally.  Motor strength was 5/5 and 
reflexes were +2 bilaterally.  The straight leg test was 
negative.  The impression was lumbar DDD.

The Veteran presented to a VA medical facility in September 
2005 for an appointment with his primary care provider.  The 
Veteran reported subjective complaints of back pain.  A 
physical examination showed that the Veteran had a normal 
gait with back muscle pain, stiffness, decreased range of 
motion, and "deformities."  The impression was lumbago, 
controlled with treatment.

Given the evidence of the record, the Board finds that the 
preponderance of the evidence supports an initial evaluation 
of 20 percent, but not higher, for lumbar degenerative disc 
disease for the entire period of time covered by this appeal.  
Importantly, the evidence of record reflects entitlement to a 
10 percent evaluation based on objective medical evidence of 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or spinal contour.  See November 2004, 
February 2005, March 2005, and August 2005 examination 
reports. 

The Veteran in this case does not meet the schedular criteria 
for a 20 percent evaluation or higher.  However, the Board 
finds that the preponderance of the evidence of record more 
nearly approximates the criteria for a 20 percent evaluation 
in light of the Veteran's additional loss of range of motion 
on forward flexion, lateral flexion, and lateral rotation due 
to pain and lack of endurance during repetitive use or flare-
ups.  See  38 C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 
8 Vet. App. 202 (1995).

The criteria for an evaluation in excess of 20 percent under 
the General Rating Formula are contemplated only in certain 
circumstances, none of which are present here.  For instance, 
a 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned where there is evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a.

As described above, the Veteran's range of motion on forward 
flexion at the time of the August 2005 VA C&P examination was 
to 90 degrees, with pain beginning in the last ten degrees.  
The examiner also explicitly found no evidence of ankylosis, 
either favorable or unfavorable, at the time of the 
examination, nor was there any evidence of record showing a 
diagnosis of or treatment for ankylosis at any period of time 
covered by this appeal.  Accordingly, the Board finds that 
the Veteran is not entitled to an initial evaluation in 
excess of 20 percent under the General Rating Formula for any 
period of time covered by this appeal.  

The Board has also considered whether the criteria set forth 
in Diagnostic Code 5243 for IVDS are applicable in this case.  
However, the Board notes that the medical evidence of record 
did not show that the Veteran experienced incapacitating 
episodes such that an increased evaluation was in order under 
this code provision for any period of time covered by this 
appeal.  Accordingly, the Board finds that the Veteran is not 
entitled to an initial evaluation in excess of 20 percent 
under this code provision for any period of time covered by 
this appeal.  

The Board has also considered whether separate ratings are 
warranted for any neurological abnormalities associated with 
the Veteran's service-connected back disability, including 
but not limited to bowel or bladder impairment.  The Board 
notes that there is conflicting evidence of record as to 
whether the Veteran has lumbar radiculopathy in this case.  
The Veteran was diagnosed as having lumbar radiculopathy in 
August 2004 and a November 2004 sensory examination first 
showed evidence of diffuse loss of sensation in both lower 
extremities.  Subsequent examinations continued to find 
diffuse loss of sensation in both lower extremities, but an 
August 2004 EMG and an examination conducted in February 2005 
found no evidence of radiculopathy.  Similarly, the August 
2005 VA C&P examination report revealed that the Veteran had 
a negative straight leg test and +2 reflexes bilaterally.  
The Veteran also repeatedly denied having any bowel or 
bladder abnormalities.  

Although the Veteran was diagnosed as having lumbar 
radiculopathy in August 2004, the examiner provided no 
additional medical commentary or rationale to support the 
claimed diagnosis.  Instead, a careful review of the August 
2004 examination report showed that the Veteran's neuropathic 
symptoms were at least in part due to his self-reporting of 
symptoms and/or nerve damage caused by the August 2003 in-
service surgical procedure in which the right leg vein was 
stripped.  

Evidence that is simply information recorded by a medical 
examiner, unenhanced by additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
and a bare transcription of lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  See Howell 
v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Although the Veteran in this 
case was diagnosed as having lumbar radiculopathy in August 
2004, this diagnosis appears to be based in part on symptoms 
provided to the examiner by the Veteran at the time of the 
examination.  The examiner provided no additional commentary 
or rationale to support the claimed diagnosis.  As such, the 
Board attaches limited probative value to the August 2004 
examiner's "diagnosis," particularly where, as here, the 
Veteran's neuropathic symptoms were attributed in part to 
nerve damage from an in-service surgical procedure and 
diagnostic testing administered that same month specifically 
found no evidence of radiculopathy.  Therefore, the Board 
finds that the preponderance of the evidence is against 
finding that a separate evaluation for the Veteran's claimed 
neurological impairment is warranted.  In any event, the 
Board also notes that the Veteran is already service-
connected for right leg peroneal neuropathy and bilateral 
venous insufficiency.  Any attempt to assign an additional 
rating in this instance would likely constitute impermissible 
pyramiding.  See C.F.R. § 4.14.  

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected 
disabilities are addressed by the relevant criteria as 
discussed above.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With regard to the Veteran's claim of entitlement to service 
connection for vision loss, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in March 
2005 that fully addressed the notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the service connection claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The Board notes, however, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
Veteran on these latter two elements, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the Veteran's service connection claim, 
any questions as to the disability rating and effective date 
to be assigned are rendered moot.

With respect to the Veteran's initial increased rating 
claims, the Court held in Dingess that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection.  The Veteran should 
also be informed that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claims have been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for vision loss is denied.

An initial evaluation in excess of 10 percent for right leg 
varicose veins and venous insufficiency, status-post 
saphenous vein surgery, is denied.

An initial evaluation of 10 percent for left leg varicose 
veins and venous insufficiency, but not higher, is granted 
subject to the regulations governing the award of monetary 
benefits.

An initial evaluation in excess of 10 percent for peroneal 
neuropathy, right leg, is denied.

An initial evaluation in excess of 10 percent for tension 
headaches is denied.

An initial evaluation of 20 percent for lumbar degenerative 
disc disease, but not higher, is granted subject to the 
regulations governing the award of monetary benefits.


REMAND

III.  Service Connection - Bilateral Knee Disability

The Veteran in this case contends that his bilateral knee 
disability is related to service.  As a preliminary matter, 
the Board notes that there has been no effort to verify all 
of the Veteran's dates of service in the Puerto Rico Army 
National Guard or obtain complete copies of his service 
treatment records (STRs) or service personnel records (SPRs) 
for this period of service.  Accordingly, the RO should 
contact the appropriate service department and/or Federal 
agency, to include the Puerto Rico Adjutant General and 
National Personnel Records Center (NPRC) to obtain this 
information.  If no such records exist, a notation should be 
included in the claims file indicating as such.

Associated with the Veteran's claims file are VA treatment 
records dated May 1992 and June 1993.  The Veteran was 
afforded knee x-rays at a VA medical facility in May 1992 for 
an unknown purpose.  The impression was right-sided changes 
within the anterior tibial tuberosity to suggest the presence 
of Osgood-Schlatter disease.  A June 1993 magnetic resonance 
imaging (MRI) scan of the Veteran's right knee showed a mild 
irregularity of the patellar cartilage to suggest 
chondromalacia patellae changes.     

The Veteran was subsequently afforded a clinical evaluation 
and physical examination in January 2003 prior to deployment.  
The clinical evaluation was normal and no knee problems were 
found at that time.  

The Veteran presented to sick call in January 2004 with 
subjective complaints of bilateral knee pain.  An MRI scan of 
the Veteran's right knee was interpreted to show small knee 
effusion, mild medial patellar facet chondromalacia, and an 
"internal increased signal" at the medial meniscus 
posterior horn, possibly representative of "some myxoid 
degenerative changes."  It was also noted that findings at 
the "distal infrapatellar tendon" were consistent with 
Osgood- Schlatter disease.  No evidence of a meniscal tear 
was found.  

The Veteran returned to sick call in February 2004 with 
bilateral knee pain.  Upon physical examination, the examiner 
found the Veteran's left knee to be swollen and tender with 
reduced range of motion.  The impression was knee 
inflammation.  X-rays of the Veteran's right knee showed 
evidence of mild posterosuperior patellar osteophytosis and a 
small osteochondroma arising from the distal medial femoral 
shaft.  No evidence of fracture was found.  A three-phase 
bone scan administered in April 2004 was interpreted to show 
evidence of mild arthritic changes in the left knee.  

The Veteran was afforded a clinical evaluation and physical 
examination in May 2004.  The clinical evaluation was normal 
and no knee problems were found at that time.  However, the 
Veteran provided a medical history in which he reported 
having knee arthritis based on recent MRI findings.  The 
Veteran subsequently underwent a Medical Board Evaluation 
(MEB) in June 2004 and was found physically unfit for further 
service as a result of bilateral venous insufficiency and 
PTSD.  No references to a bilateral knee problem were 
contained in the MEB report.  

A Statement of Medical Examination and Duty Status dated 
January 2005 found the Veteran's right knee injury was 
incurred in the line of duty.  The Veteran subsequently 
underwent a VA Persian Gulf Registry examination in March 
2005.  He reported bilateral knee pain.  No joint 
abnormalities were noted on physical examination.  Bilateral 
knee x-rays taken at a VA medical facility in April 2005 
showed evidence of minimal degenerative changes in the 
patellofemoral joint spaces.  No other abnormalities were 
noted at that time. 

The Veteran was afforded a VA C&P joints examination in 
August 2005.  The Veteran reported that he developed a 
tortuous thrombosed vein in his right leg in service.  At the 
time of the examination, he reported subjective complaints of 
pain, stiffness, and swelling.  These symptoms, according to 
the Veteran, were exacerbated by prolonged standing and 
running.  The impression was bilateral patellofemoral pain 
syndrome secondary to chondromalacia of the patella.  

The examiner noted that the Veteran had documented evidence 
of chondromalacia patella since 1993.  See also June 1993 
right lower extremity MRI report.  According to the examiner, 
this condition was a degenerative disease that progressed 
with age.  The examiner also noted that the Veteran had right 
knee Osgood-Schlatter disease, a congenital condition which 
began in childhood.  See also May 1992 x-ray report.  The 
examiner also opined that the Veteran's bilateral 
chondromalacia patella is "less likely than not" a result 
of the Veteran's in-service injury.  

According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."  According to VAOPGCPREC 
82-90, "disease" has been broadly defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
On the other hand, "defect" has been defined as structural 
or inherent abnormalities or conditions which are more or 
less stationary in nature.  Generally, a "disease" is 
considered to be a condition capable of improving or 
deteriorating, while a "defect" is not considered to be a 
condition capable of improving or deteriorating.  Id.  

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  However, where a 
medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report 
as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2008).

The Board finds that the August 2005 C&P examination is 
inadequate for evaluation purposes in this instance as the 
examiner (1) failed to provide a complete rationale to 
support the stated opinions and (2) failed to discuss whether 
the Veteran's preexisting knee disability was aggravated by 
service.  Accordingly, the Veteran should be afforded a new 
VA examination to determine whether the bilateral knee 
disability preexisted service or is related to service.  In 
addition, pursuant to VAOPGCPREC 82-90, the examiner must 
address whether the Veteran's bilateral knee disability is a 
congenital defect or disease and whether there was a 
superimposed disease or injury in service.
 
Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In light of the evidence of record which 
showed that the Veteran received VA treatment as early as May 
1992, the RO should request that all VA medical records 
pertaining to the Veteran be associated with his claims file.

The Board also notes that the Veteran has not been provided 
with a duty-to-inform notice that fully complies with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the Veteran with complete VCAA notification and 
inform him of the type of information and evidence needed to 
substantiate a service connection claim for a bilateral knee 
disability on direct and presumptive bases.  The Veteran 
should also be informed of the type of information and 
evidence needed to substantiate his claim based on in-service 
aggravation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for a 
bilateral knee disability on direct and 
presumptive bases, as well as service 
connection based on in-service aggravation 
of a preexisting disability.

2.  The RO should contact the appropriate 
service department and/or Federal agency, 
to include the Puerto Rico Adjutant 
General and the National Personnel Records 
Center (NPRC) and verify all of the 
Veteran's dates of service in the Puerto 
Rico Army National Guard.  In addition, 
the RO should also request complete copies 
of the Veteran's service treatment records 
and service personnel records.  If no such 
records exist, a notation should be 
included in the claims file indicating as 
such.

3.  In light of the evidence of record 
which showed that the Veteran received VA 
treatment as early as May 1992, the RO 
should contact the appropriate VA medical 
facilities and attempt to obtain any and 
all medical treatment records pertaining 
to the Veteran.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of the remand, provided 
that the Veteran completes the required 
authorization 

4.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA joints 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to when the Veteran's bilateral 
knee disability was first manifested 
(i.e., prior to service, in service, or 
after service).  The examiner is also 
asked to express an opinion as to whether 
the Veteran's bilateral knee disability is 
a congenital/developmental defect or a 
disease process.  If the examiner 
determines that the bilateral knee 
disability is a congenital defect, the 
examiner is asked to indicate whether 
there was a superimposed disease or injury 
in service.  If the examiner determines 
that the Veteran's bilateral knee 
disability is a disease which clearly and 
unmistakably (i.e., undebatably) 
preexisted service, the examiner is asked 
to indicate whether there is a permanent 
increase in the severity of the underlying 
pathology associated with the bilateral 
knee disability which occurred during 
service.  If the examiner answers this 
question affirmatively, the examiner is 
then asked to express an opinion as to 
whether the increase in severity is 
clearly and unmistakably (i.e., 
undebatably) due to the natural progress 
of the disease.  If the examiner 
determines that the Veteran's bilateral 
knee disability did not increase in 
severity during service, the examiner 
should indicate as such.  

If the examiner determines that the 
Veteran's bilateral knee disability was 
first manifested in or after service, the 
examiner is then asked whether the current 
bilateral knee disability is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
active military service or to any other 
incident of active service.  The examiner 
must state whether the Veteran reports a 
continuity of bilateral knee problems 
since service and acknowledge such 
statements made by the Veteran, if any, in 
offering the opinion.  The examiner must 
provide a complete rationale any stated 
opinion.

5.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


